El Juez Presidente Señor Hernández Denton
emitió la opinión del Tribunal.
Hoy debemos resolver si una persona favorecida por una sentencia judicial que le compensa económicamente al am-paro de la Ley Núm. 100, infra, por haber sufrido discri-men en el empleo, puede transar con su antiguo patrono por una cantidad inferior sin el aval de su excónyuge y, en el proceso, afectar partidas que se reputan gananciales.
El Tribunal de Apelaciones resolvió que la beneficiaría de la sentencia judicial tenía que contar con el consenti-miento de su excónyuge, coadministrador de la comunidad de bienes surgida entre ellos, para transar con su patrono una compensación menor a la originalmente concedida. Por los fundamentos expuestos a continuación, revocamos.
I
El Sr. César Cruz Roche y la Sra. Janet De Jesús Colón estuvieron casados desde mayo de 1996 hasta enero de 2003, cuando advino final y firme su divorcio y cesó de existir la Sociedad de Bienes Gananciales que había entre ambos. El divorcio fue por consentimiento mutuo y en la sentencia correspondiente las partes acordaron cómo divi-dir los bienes adquiridos y las deudas contraídas durante la vigencia del matrimonio. Nada se estableció, sin embargo, sobre cómo dividir la compensación económica que podría recaer a favor de la señora De Jesús Colón por un pleito sobre discrimen en el empleo que ella había incoado al amparo de la Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. sees. 146-151, conocida como Ley Antidiscrimen (Ley Núm. 100).
En junio de 1997, vigente el matrimonio, la señora De Jesús Colón fue despedida de su empleo en la empresa Whitehall-Robins Laboratories. A raíz del despido, la se-ñora De Jesús Colón, el señor Cruz Roche y la Sociedad de Bienes Gananciales compuesta por ambos demandaron a *317Whitehall-Robins Laboratories al amparo de la Ley Núm. 100. No obstante, el Tribunal de Primera Instancia deses-timó la acción del señor Cruz Roche y de la Sociedad de Bienes Gananciales al resolver que la referida Ley Núm. 100 está diseñada para auxiliar y beneficiar únicamente a los empleados objeto de discrimen y que no cobija a los familiares de éstos.
La demanda por discrimen siguió su curso y el foro pri-mario condenó a Whitehall-Robins Laboratories a pagar una compensación de $736,000 a la señora De Jesús Colón. La sentencia del foro primario, emitida el 31 de julio de 2003 cuando ya estaba disuelto el matrimonio, incluía $293,000 por lucro cesante y $75,000 por angustias mentales. Ambas partidas se duplicarían como penalidad por el discrimen —tal como lo contempla la Ley Núm. 100— para un total de $736,000, monto que no incluye los honorarios de abogado.
Insatisfecha con lo anterior, Whitehall-Robins Laboratories apeló al Tribunal de Apelaciones el dictamen judicial que le otorgó la compensación económica a la señora De Jesús Colón. Ante este escenario, la señora De Jesús Colón —ya divorciada y con la custodia de dos hijos universita-rios— decidió que le resultaba más conveniente transigir con su antiguo patrono y alcanzar un acuerdo que la com-pensara por $137,500 en la partida de lucro cesante. Al hacer el referido acuerdo extrajudicial, la señora De Jesús Colón no consultó ni buscó el aval o consentimiento de su excónyuge, el señor Cruz Roche.
Posteriormente, la señora De Jesús Colón y su antiguo patrono presentaron al tribunal el acuerdo transaccional alcanzado. El señor Cruz Roche, por su parte, presentó una moción para su intervención y para oponerse a que se de-jara sin efecto la sentencia original del foro primario. En enero de 2005, el Tribunal de Primera Instancia acogió el acuerdo transaccional y, a su vez, denegó la solicitud de intervención del señor Cruz Roche.
*318Acto seguido, el señor Cruz Roche presentó el 1 de fe-brero de 2005 una demanda sobre división de bienes y co-bro de dinero en el Tribunal de Primera Instancia. En ésta, el señor Cruz Roche reclamó la mitad de las partidas ga-nanciales que la sentencia judicial le había otorgado origi-nalmente a la señora De Jesús Colón y solicitó al tribunal que adjudicara la controversia mediante sentencia sumaria. El señor Cruz Roche planteó que, tras la disolu-ción del matrimonio, surgió una comunidad de bienes post ganancial que debía ser administrada por ambos cónyuges y que la señora De Jesús Colón, al llegar a un acuerdo extrajudicial, realizó un acto dispositivo de bienes en co-mún sin su consentimiento.
Al momento de la división de bienes, el Tribunal de Pri-mera Instancia determinó que, en efecto, una porción de la compensación a la señora De Jesús Colón —aquella rela-cionada con los salarios dejados de cobrar durante la vigen-cia del matrimonio— era de carácter ganancial y, como tal, debía concederse la mitad de la referida partida al señor Cruz Roche en la división de los bienes. Por consiguiente, el tribunal ordenó a la señora De Jesús Colón que pagara al señor Cruz Roche $135,025, cantidad que el tribunal determinó que representaba la mitad de lo que le fue otor-gado originalmente a ella en concepto de lucro cesante.
Así, pues, el foro de instancia determinó, mediante una sentencia sumaria a favor del señor Cruz Roche, que la suma recibida por la señora De Jesús Colón al amparo de la Ley Núm. 100 era parcialmente ganancial y que no se estableció nada al respecto en las estipulaciones que acom-pañaron el divorcio por consentimiento mutuo. Incon-forme, la señora De Jesús Colón acudió al Tribunal de Apelaciones. Argumentó, en esencia, que la Ley Núm. 100 y su jurisprudencia interpretativa establecen que el refe-rido estatuto está diseñado para cobijar y beneficiar exclu-sivamente al empleado afectado y que, como tal, el señor Cruz Roche no tenía derecho a partida económica alguna, *319pues ella era la única con legitimación activa e intereses protegidos en el pleito.
En octubre de 2009, el Tribunal de Apelaciones confirmó al foro primario al resolver que una porción de la compen-sación económica a favor de la señora De Jesús Colón era ganancial y que, por ello, correspondía al señor Cruz Roche cobrar la mitad de la partida de lucro cesante. El foro ape-lativo intermedio, sin embargo, determinó que el Tribunal de Primera Instancia había errado al dirimir la controver-sia de autos mediante sentencia sumaria. Por entender que había asuntos todavía en controversia, devolvió el caso al foro primario para que se celebraran las correspondien-tes vistas evidenciarías. Inconforme con esta parte de la decisión, el señor Cruz Roche solicitó la reconsideración al Tribunal de Apelaciones.
Acogida la moción de reconsideración, en enero de 2010 el Tribunal de Apelaciones emitió otra sentencia en la que determinó que:
De la prueba presentada durante la vista en su fondo, quedó probado que desde el 1997 hasta el 2002 la [señora De Jesús Colón] generó la suma de $270,050 en concepto de lucro ce-sante, por lo que al apelado le correspondía la mitad de dicha cantidad sin importar el verdadero resarcimiento por ésta luego del acuerdo confidencial suscrito con [Whitehall-Robins] Laboratories. Al no haberse consultado con el apelado el acuerdo antes mencionado la apelante está obligada a responder por la suma establecida en la sentencia [del Tribunal de Primera Instancia] del 31 de judio de 2003 porque éste no se podrá ver afectado por un acuerdo en el cual no participó ni consintió.
Por lo tanto, dejamos sin efecto la celebración de una vista evidenciaría .... César Cruz Roche v. Janet de Jesús Colón, KLAN2009-00567. Apéndice del Certiorari, pág. 339.
Insatisfecha con dicha determinación, la señora De Je-sús Colón acude ante nos. Plantea que el Tribunal de Ape-laciones erró al considerar su compensación económica al amparo de la Ley Núm. 100 como de carácter ganancial y al exigir el consentimiento de su excónyuge para llegar al *320acuerdo transaccional que redujo la cuantía de la sentencia emitida por el Tribunal de Primera Instancia.
Evaluada su argumentación, emitimos una orden al se-ñor Cruz Roche para que mostrara causa por la cual no debíamos revocar la sentencia del foro apelativo intermedio. Con el beneficio de su comparecencia, procede-mos a resolver.
II
 A. La Ley Núm. 100 fue diseñada por el legisla-dor con el objetivo principal de proteger a los empleados de la empresa privada contra todo tipo de discrimen. Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486, 508 (1990). Este Tribunal ha expresado que la protección que persigue la Ley Núm. 100 es de carácter personalísimo; es decir, protege y beneficia únicamente al empleado discriminado, y no a su progenie o a sus familiares cercanos. Véase Santini Rivera v. Serv Air, Inc., 137 D.P.R. 1 (1994). Lo anterior se debe a que el referido estatuto es de índole laboral y “[s]u objeto estricto es la relación obrero-patronal”. Santini Rivera v. Serv. Air, Inc., supra, pág. 5.
Hemos sido enfáticos en que la Ley Núm. 100 “[n]o tiene, pues, nada que ver con terceros u otras personas que no sean empleados”. (Énfasis suprimido.) Santini Rivera v. Serv. Air, Inc., supra, pág. 5. En suma, es derecho firmemente establecido que la Ley Núm. 100 no es el vehículo procesal para que parientes de ion empleado discriminado acudan a los tribunales en busca de resarcimiento de daños.
No obstante lo anterior, una compensación judicial otor-gada a un empleado al amparo de la Ley Núm. 100 sí po-dría contener porciones que se reputen gananciales, pues pueden estar incluidas las partidas por salarios dejados de devengar durante la vigencia de un matrimonio. Véase Maldonado v. Banco Central Corp., 138 D.P.R. 268 (1995). *321Cabe recordar que el Art. 1307 del Código Civil dispone que “[s]e reputan gananciales todos los bienes del matri-monio, mientras no se pruebe que pertenecen privativa-mente al marido o a la mujer”. 31 L.P.R.A. see. 3647.
A tales efectos, en Maldonado v. Banco Central Corp., supra, págs. 272-273, manifestamos que “[d]icha compen-sación por ingresos dejados de percibir es parte y goza del mismo carácter de ganancialidad que le hemos adjudicado al lucro cesante”, esto es, los ingresos dejados de percibir. También dijimos que, “[a]l instar su acción bajo la Ley Núm. 100 ... (de carácter especial protector) un empleado casado implícitamente reclama en representación de su so-ciedad de gananciales las partidas que a ésta corresponden”. íd., pág. 273. Más aún, declaramos enton-ces que el hecho de que una concesión de dinero en con-cepto de lucro cesante se obtenga dentro de un pleito fun-dado en la Ley Núm. 100 no altera el carácter ganancial de dicha partida. Id.
Por ende, coexisten dos hechos. Por una parte, la Ley Núm. 100 es de carácter personalísimo y busca la protec-ción del empleado discriminado, excluyendo a familiares y terceros. Por otra parte, hay una porción de la compensa-ción proveniente de la Ley Núm. 100 que, por sustituir salarios dejados de devengar, se considera lucro cesante y se reputa ganancial.
B. Establecido lo anterior, debemos considerar qué tipo de relación económica había entre los litigantes al mo-mento de dictarse la sentencia original del Tribunal de Pri-mera Instancia, cuando ya se había disuelto el matrimonio. Luego, debemos resolver si esta relación entre ambos obli-gaba a la señora De Jesús Colón a coadministrar su com-pensación económica producto de la Ley Núm. 100.
El Art. 1315 del Código Civil establece que la sociedad de gananciales concluye al disolverse el matrimonio mediante, entre otros, un divorcio final y firme. 31 L.P.R.A. see. 3681. Véase, también, García López v. Méndez *322García, 102 D.P.R. 383, 395 (1974). El Art. 105 del Código Civil, por su parte, preceptúa que el divorcio lleva consigo la ruptura completa del vínculo matrimonial y la separa-ción de propiedad y bienes de todas clases entre los cónyuges. 31 L.P.R.A. see. 381.
Como es sabido, cuando culmina rma Sociedad de Bienes Gananciales mediante la disolución del matrimonio, “surge una comunidad de bienes ordinarios entre los ex cónyuges que se rige, a falta de contrato o disposiciones especiales, por las normas de dicha figura jurídica ...”. Calvo Mangas v. Aragonés Jiménez, 115 D.P.R. 219, 228 (1984). De esta forma, la figura de la comunidad de bienes posganancial está gobernada por los Arts. 326 al 349 del Código Civil, 31 L.P.R.A. sees. 1271-1285. Específicamente, el Art. 328 del Código Civil establece que cada partícipe podrá servirse de las cosas comunes siempre que disponga de ellas conforme a su destino y en la manera que no perjudique el interés de la comunidad ni impida a los copartícipes utilizarlas según su derecho. 31 L.P.R.A. see. 1273.
De igual manera, este Tribunal ha resuelto que durante la existencia de la comunidad de bienes, ninguno de los excónyuges puede tener el monopolio de ella. Soto López v. Colón, 143 D.P.R. 282, 289 (1997). No hay que demostrar necesidad de tipo alguno para que un comunero ex cónyuge reclame su participación en la administración y disfrute de los bienes. Id., pág. 288. En Soto López v. Colón, supra, también resolvimos, citando a Puig Brutau, que el uso de la cosa en común no puede efectuarse en perjuicio de los demás condueños.
El Art. 332 del Código Civil expone cómo se debe administrar la comunidad de bienes surgida entre dos excónyuges. 31 L.P.R.A. see. 1277. Al respecto, sostiene:
Para la administración y mejor disfrute de la cosa común serán obligatorios los acuerdos de la mayoría de los partícipes.
*323No habrá mayoría sino cuando el acuerdo esté tomado por los partícipes que representen la mayor cantidad de los inte-reses que constituyan el objeto de la comunidad.
Si no resultare mayoría, o el acuerdo de éste fuere grave-mente perjudicial a los interesados en la cosa común, el Tribunal Superior proveerá, a instancia de parte, lo que corres-ponda, incluso nombrar un administrador. Id.
C. Por último, debemos evaluar en qué momento una sentencia o dictamen judicial es final y firme para conver-tirse en dispositiva de un caso. De esta manera, podremos examinar la fecha precisa cuando surgió la responsabilidad de dividir en partes iguales la compensación ganancial re-cibida por un excónyuge.
Un dictamen judicial es final cuando se archiva en autos la notificación y se registra la sentencia, pero se convierte en firme una vez haya transcurrido el término para pedir reconsideración o apelar sin que esto se haya hecho. R. Hernández Colón, Derecho Procesal Civil, 5ta ed., Ed. Lexis Nexis, 2010, Puerto Rico, págs. 378-379.
Hace más de medio siglo explicamos que una sentencia es final o definitiva “cuando resuelve el caso en sus méritos y termina el litigio entre las partes, en tal forma que no queda pendiente nada más que la ejecución de la sentencia”. Dalmau v. Quiñones, 78 D.P.R. 551, 556 (1955). Véanse, además: Cárdenas Maxán v. Rodríguez, 119 D.P.R. 642 (1987); Camaleglo v. Dorado Wings, Inc., 118 D.P.R. 20, 26 (1986); Cortés Román v. E.L.A., 106 D.P.R. 504, 509 (1977). Lo anterior no significa, sin embargo, que se trate necesariamente de una sentencia inapelable. Véase Johnson & Johnson v. Mun. de San Juan, 172 D.P.R. 840 (2007).
Específicamente, una sentencia es final y firme cuando todas las cuestiones contenciosas entre los litigantes han sido dispuestas y no cabe recurso de apelación alguno. Véase Suárez v. E.L.A., 162 D.P.R. 43 (2004). No obstante, aún no será firme durante el término provisto para acudir en revisión o apelación.
*324III
Con estos preceptos en mente, pasemos a resolver la controversia de autos en sus méritos. En este caso, surgió una comunidad de bienes cuando se disolvió por divorcio el matrimonio regido por la Sociedad de Bienes Gananciales. En dicha comunidad figuraban las partidas de una com-pensación económica a favor de una de las comuneras por motivo de los salarios que dejó de devengar durante la vi-gencia del matrimonio, salarios que, como vimos, se repu-tan gananciales.
Además, es evidente que hubo un acto dispositivo por parte de la señora De Jesús Colón al transigir con su anti-guo patrono una suma ganancial sin el consentimiento del otro comunero, su excónyuge Cruz Roche. Sin embargo, la señora De Jesús Colón negoció las partidas económicas provenientes de una causa de acción personalísima que provee la Ley Núm. 100 en beneficio exclusivo de emplea-das discriminadas como ella.
A la luz de lo anterior debemos conciliar, por un lado, que las protecciones otorgadas por la Ley Núm. 100 son personalísimas a favor del empleado discriminado y, por otro lado, que tanto el Código Civil como nuestra jurispru-dencia especifican que una comunidad de bienes que surge tras la disolución de una Sociedad de Bienes Gananciales debe ser administrada conjuntamente por ambos cónyuges. En este caso, lo anterior se reduce a contestar si una mujer compensada económicamente por la Ley Núm. 100 —que incluye partidas gananciales del salario dejado de devengar— debía buscar el aval de su excónyuge, coad-ministrador de la comunidad de bienes surgida entre ellos, para modificar la cantidad que le había sido otorgada, o si bastaba su decisión para alcanzar un acuerdo con su anti-guo patrono.
Hoy resolvemos que, aunque haya una partida ganancial en la cifra global concedida como compensación *325al amparo de la Ley Núm. 100, la causa de acción continúa siendo personalísima mientras no haya una sentencia final y firme que sea dispositiva del pleito. Es decir, incoar la demanda por discrimen en el empleo, litigar el caso, ape-larlo o transarlo son todas acciones derivadas de una pre-rrogativa que pertenece única y exclusivamente al em-pleado afectado. Como tal, es el empleado demandante quien único tiene legitimación para hacer con su causa de acción al amparo de Ley Núm. 100 lo que él o ella entienda que le resultará más conveniente. Esto porque la letra clara de la ley, la intención del legislador y la jurispruden-cia interpretativa de la Ley Núm. 100 sostienen que el re-ferido estatuto se diseñó con el propósito de cobijar a los empleados discriminados, no a sus familiares o parientes. Santini Rivera v. Serv. Air, Inc., supra.
Ahora bien, es innegable que muchas causas de acción instadas bajo la Ley Núm. 100 —como en este caso— con-tendrán partidas que, por ser producto del lucro cesante, se reputarán gananciales. Maldonado v. Banco Central Corp., supra. Estas partidas, pues, tendrán que ser dividas co-rrespondientemente, pero sólo después de que el propieta-rio de la causa de acción —el empleado afectado— haya decidido cómo litigar, transar o disponer de su caso que, después de todo, le pertenece exclusivamente. El empleado discriminado es dueño y señor de su caso. Hasta que el caso concluya, no hay porción alguna —ni tan siquiera la ganancial— sobre la cual el cónyuge o excónyuge pueda tener una participación líquida y exigible.
En el presente caso, si bien es cierto que el Tribunal de Primera Instancia emitió una sentencia en la cual otorgó cierta compensación económica al amparo de la Ley Núm. 100 a favor de la señora De Jesús Colón, ésta nunca fue firme, pues el período para acudir en apelación nunca expiró. Por el contrario, el patrono demandado apeló dicha sentencia y, posteriormente, negoció con la señora De Je-sús Colón. Esto último condujo a un acuerdo transaccional *326que, una vez aceptado por el Tribunal de Primera Instan-cia en enero de 2005, fue lo que dispuso del caso hasta éste convertirse en final (pues terminó todas las controversias entre los litigantes y se archivó la orden a esos efectos en autos) y firme (pues ya no era posible apelar el dictamen). Es decir, el caso que enfrentó a la señora De Jesús Colón con su antiguo patrono nunca fue final y firme hasta el momento cuando el foro de instancia acogió el acuerdo al-canzado entre las partes, lo archivó en autos y expiró el tiempo dispuesto por ley para apelar. A partir de ese mo-mento, y sólo a partir de ahí, es que surgió la posibilidad de que el excónyuge, el señor Cruz Roche, reclamara su par-ticipación en la porción ganancial de la compensación otor-gada a la señora De Jesús Colón.
Así, quien posea una causa de acción al amparo de la Ley Núm. 100 no tiene que contar con el aval de su cónyuge (en caso de haber una Sociedad de Bienes Gananciales) o excónyuge (si hay una comunidad de bienes posganancial ya disuelto el matrimonio) para tomar decisiones que afecten la referida causa de acción, pues ésta pertenece al empleado exclusivamente. El excónyuge que reclame parte de la porción ganancial de la compensación económica recibida por el empleado bajo la Ley Núm. 100 sólo podrá participar del monto que quede una vez el empleado titular de la acción haya dispuesto de su caso como mejor entendiera.
Del mismo modo que un empleado tiene la potestad de procurar un trabajo que lo remunere en mayor o menor grado, así también un empleado discriminado posee la pre-rrogativa de incoar o no una demanda, litigarla de una u otra forma o de transar el caso. El control en uno u otro supuesto lo tiene el empleado, aunque sin duda en ambas instancias sus acciones repercutirán sobre los ingresos que recibirá la Sociedad de Bienes Gananciales que posible-mente integra.
*327IV
Por todo lo anterior, se expide el auto solicitado, se re-voca la sentencia del Tribunal de Apelaciones emitida en reconsideración y se devuelven los procedimientos al Tribunal de Primera Instancia para que éste determine, acorde con lo aquí dispuesto, cuál fue la cantidad final re-cibida por la señora De Jesús Colón producto del acuerdo con su antiguo patrono y qué porción se reputará ganancial. Una vez determinado lo anterior, se ordenará la división por partes iguales de la porción ganancial del acuerdo alcanzado entre la señora De Jesús Colón y Whitehall-Robins Laboratories.
Para hacer la división correspondiente, el Tribunal de Primera Instancia debe tomar varios pasos. En primer lu-gar, debe determinar qué porción se otorgó a la señora De Jesús Colón como compensación por lucro cesante. En se-gundo lugar, debe decidir qué cantidad de esa porción se habría devengado durante la vigencia del matrimonio. Será esa cantidad la que se repute ganancial. Una vez de-terminado ese monto ganancial, el tribunal ordenará que dicha cantidad ganancial se divida en partes iguales entre ambos litigantes. Para la división, no se debe usar la figura duplicada de lucro cesante que provee la Ley Núm. 100 como penalidad contra el patrono discriminante, sino el monto simple, que es el que en realidad hubiera devengado como salario durante la vigencia del matrimonio.

Se dictará sentencia de conformidad.